TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00324-CR



                                Christopher Hoss, Appellant

                                               v.

                                 The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             NO. 669931, HONORABLE MIKE DENTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: July 29, 2005

Do Not Publish